Citation Nr: 0518712	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  03-22 042A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for loss of teeth numbers 7 
through 10 due to dental trauma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

Procedural history

The veteran served on active duty from May 1954 to May 1957.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).

A personal hearing was held before the undersigned Veterans 
Law Judge, by means of video teleconferencing, in May 2005.  
The transcript of that hearing has been associated with the 
veteran's VA claims file.

Clarification of issue on appeal

In the April 2003 rating decision, the RO held, in pertinent 
part, that a claim for service connection for loss of teeth 
had not been reopened due to the failure to submit new and 
material evidence.  The RO, in its decision, noted that the 
veteran had been "previously denied service connection in a 
rating dated February 1, 1972 because his claim was not 
timely filed, [he] did not have prisoner of war status and 
there was no evidence of dental trauma.  You were notified of 
that decision by letter from VA on March 8, 1972.  You had 
one year from the date of notification to appeal the 
decision.  You did not appeal the decision.  As such, you 
need to provide new and material evidence to reopen your 
claim for service connection."

The April 2003 rating decision mischaracterizes the nature of 
VA's 1972 adjudication as it concerned the dental claim 
raised by the veteran.  A February 1972 dental rating sheet 
reflects that a claim by the veteran for VA dental treatment 
was denied by the RO.  He thereafter perfected an appeal of 
that denial, and the claim was denied by the Board in 
November 1972.  

In January 2003, the veteran indicated that he was seeking 
"service connection" for a dental disability, and described 
an injury during service that, accordingly to him, required 
the removal of some of his upper teeth.  

The veteran's 1972 claim was one of entitlement to outpatient 
dental treatment.  The law and regulations upon which the 
Board based its decision in November 1972 were those setting 
forth the requirements for the receipt of such treatment.  
The issue currently on appeal involves a different matter, 
entitlement to service connection for dental trauma.  Neither 
the February 1972 rating decision, nor the November 1972 
Board decision adjudicated the question of entitlement to 
service connection for dental trauma.  Rather, the rating 
board and the Board simply addressed the question of dental 
trauma in the context of determining entitlement to dental 
treatment.  

In short, the current appeal involves a new issue, separate 
and distinct from that which was raised by the veteran and 
adjudicated by the Board in 1972 (although obviously 
involving very similar elements).  Accordingly, the veteran 
need not present new and material evidence to reopen a 
previously-denied claim, since the current claim had not in 
fact been previously denied.

An procedural problems caused by the RO's initial 
mischaracterization of the veteran's current claim, however, 
were rectified by the statement of the case (SOC) furnished 
him in July 2003.  The SOC identified the issue on appeal as 
entitlement to service connection for loss of teeth due to 
dental trauma, and reviewed the claim in that context and 
with reference to the laws and regulations that pertain 
thereto (38 C.F.R. § 3.381).  This cures any defect arising 
from the RO's April 2003 rating decision, and allows the 
Board to consider the veteran's claim without prejudice 
resulting therefrom.  See Bernard v. Brown, 4 Vet. App. 384 
(1993) [when Board addresses in its decision question that 
was not addressed by regional office, Board must consider 
whether claimant has been given adequate notice of need to 
submit evidence or argument on that question and an 
opportunity to submit such evidence and argument and to 
address that question at hearing, and, if not, whether that 
claimant has been prejudiced thereby].  


FINDINGS OF FACT

1.  During service, teeth numbers 7, 8, 9, and 10 were found 
to be nonrestorable carious teeth and were removed and 
replaced by a denture. 

2.  Loss of teeth numbers 7, 8, 9 and 10 is not shown to be 
the product of in-service trauma.  


CONCLUSION OF LAW

Trauma to teeth numbers 7, 8, 9 and 10 was not incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 1712(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.381, 17.161 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has contended that he incurred an injury to his 
teeth while in service.  He specifically alleges that several 
of his teeth were damaged as a result of his participation in 
boxing tournaments while in service, and were replaced with a 
denture.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act

The VCAA [codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107], enacted in November 2000, eliminated the former 
statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the SOC issued in July 2003, and by the 
supplemental statements of the case (SSOC) issued in October 
2004 and January 2005, of the pertinent law and regulations, 
of the need to submit additional evidence on his claim, and 
of the particular deficiencies in the evidence with respect 
to his claim. 

Crucially, letters were sent to the veteran in September 2004 
and November 2004 that were specifically intended to address 
the requirements of the VCAA with reference to the veteran's 
claim.  The letters explained to the veteran that the RO was 
processing his claim, and the evidentiary requirements 
pertinent thereto, and specifically set forth the criteria by 
which service connection can be established.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
September 2004 VCAA letter, the veteran was informed that VA 
would make reasonable efforts to obtain evidence necessary to 
support his claim, such as VA medical records, service 
medical records, Social Security Administration records, or 
evidence from other Federal agencies.   

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The RO's September 2004 letter informed the veteran that he 
was to give VA enough information about his records so that 
VA could request them from the person or agency that has 
them.  He was furnished with VA Form 21-4142, Authorization 
to Release Information to the Department of Veterans Affairs.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  In the November 2004 letter, he was 
advised that "[i]f there is any other evidence of 
information you think will support your claim, please let us 
know.  If you have any evidence in your possession that 
pertains to your claim, please send it to us."  This 
complies with the requirements of 38 C.F.R. § 3.159 (b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.  The 
September 2004 and November 2004 letters properly notified 
the veteran of the information, and medical or lay evidence, 
not previously provided to VA, that is necessary to 
substantiate his claim, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion the VA would attempt to obtain 
on his behalf.  Based on this procedural history, the Board 
finds that the veteran was notified properly of his statutory 
rights.

With regard to the notice requirements of the VCAA, the Board 
acknowledges the holding of the Court in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), wherein the Court held 
that, under the notice provision of the VCAA, a claimant must 
be given notice of the evidentiary matters specified in 
statute and regulation before an initial unfavorable decision 
by the RO.  Although the RO furnished the veteran with such 
notice in September 2004, subsequent to its denial of his 
claim in the SOC issued in July 2003, the Board finds that 
there is no prejudice to the veteran stemming from such mis-
timing.  The veteran's claim was reviewed by the RO 
subsequent to its furnishing of VCAA notice requirements to 
the veteran, as reflected by the SSOCs issued in October 2004 
and January 2005.  Moreover, he has been accorded ample 
opportunity to submit evidence and argument after receiving 
VCAA notice.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005) that timing 
errors such as this do not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  In Mayfield, the timing-of-notice error was found to 
be sufficiently remedied and cured by subsequent provision of 
notice by the RO, such that the appellant was provided with a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA.  As discussed immediately 
above, the claim was readjudciated after the veteran was 
accorded ample opportunity to respond to VCAA notice.  The 
veteran himself has pointed to no prejudice resulting from 
the timing of the notice.

As discussed above, the record demonstrates that the veteran 
in this case was apprised, with regard to his claim, of the 
evidence that was necessary to substantiate that claim, of 
the evidence that VA would seek to provide, of that which the 
claimant was expected to provide, and that the claimant was 
to provide any evidence in his possession that pertained to 
the claim.  The Board finds that the RO's actions in issuing 
the letters of September 2004 and November 2004, and the 
SSOCs of October 2004 and January 2005, cure any defects 
resulting from the RO's April 2003 rating decision.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained 
service medical records, as well as the records of post-
service medical treatment.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  He was 
offered, and accepted, the opportunity to present testimony 
at a hearing either before a member of the Board; the 
transcript of that hearing is associated with his VA claims 
file.  He has not indicated the existence of any other 
evidence that is relevant to his appeal.  VA has no further 
duty, therefore, to notify the veteran of the evidence needed 
to substantiate his claims, or to assist him in obtaining 
that evidence, in that no reasonable possibility exists that 
any further assistance would aid the veteran in 
substantiating the claims.  See Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
claim has been consistent with the provisions of the VCAA, 
without any error that would affect the essential fairness of 
this adjudication. 

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided for in 38 C.F.R. § 17.161.  The rating activity will 
consider each defective or missing tooth and each disease of 
the teeth and periodontal tissues separately to determine 
whether the condition was incurred or aggravated in line of 
duty during active service.  When applicable, the rating 
activity will determine whether the condition is due to 
combat or other in-service trauma, or whether the veteran was 
interned as a prisoner of war.  In determining service 
connection, the condition of teeth and periodontal tissues at 
the time of entry into active duty will be considered.  
Treatment during service, including filling or extraction of 
a tooth, will not be considered evidence of aggravation of a 
condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381 (2004).

Those having a service-connected noncompensable dental 
condition or disability adjudicated as resulting from combat 
wounds or service trauma may be authorized any treatment 
indicated as reasonably necessary for the correction of such 
service-connected noncompensable condition or disability.  
38 C.F.R. § 17.161(c) (2004).

Factual background

The report of the veteran's service entrance medical 
examination, dated in May 1954, does not reflect any findings 
pertinent to any dental examination that may have been 
conducted at that time; there are no findings relevant to 
dental or periodontal examination.  A report of dental 
survey, dated in June 1954, is identified as the "initial 
exam" and shows that upper teeth right 8 and left 6 (now 
classified as teeth numbers 1 and 14, respectively) and lower 
teeth right 14 and 13 and left 14, 15 and 16 (now classified 
as teeth numbers 31, 19, 18 and 17, respectively) were 
missing.  

A service dental record dated on December 22, 1956 shows that 
upper teeth right 2 and 1, and left 1 and 2 (now classified 
as teeth numbers 7, 8, 9 and 10, respectively) were found to 
be nonrestorable carious teeth, and that teeth right 1, and 
left 1 and 2, were subsequently removed on December 28, 1956; 
this record also shows that a left upper cystectomy had been 
performed on that date.  

The report of the veteran's separation medical examination, 
dated in March 1957, shows that what were classified as of 
that date as teeth numbers 7 through 10 had been replaced by 
a denture.  

Programs and newspaper articles relating to the veteran's in-
service boxing career have been associated with his claims 
file.  At his May 2005 personal hearing, he testified that 
his upper front teeth had been removed as a consequence of 
damage caused by his boxing.

Analysis

The regulations do not provide for compensation for service-
connected dental disability in the sense that monetary 
benefits are awarded; see 38 C.F.R. §§ 3.381(a), 4.150.  
Rather, dental disability may be service connected for the 
purpose of establishing eligibility for outpatient dental 
treatment.  

Under 38 C.F.R. § 17.161, outpatient dental treatment may be 
authorized when a claimant falls within one of the classes 
enumerated therein.  One such class is identified as Class 
II(a), whereby those claimants who have a service-connected 
noncompensable dental condition or disability that is the 
product of or otherwise due to service trauma may be 
authorized to receive any treatment as reasonably necessary 
for the correction of that condition or disability.  This is 
the provision by which the veteran is seeking outpatient 
dental treatment, and which is the basis for his claim of 
entitlement to service connection for dental trauma.  
38 C.F.R. § 17.161(c) (2004).  

The evidence shows that the veteran had his upper front four 
teeth 
(teeth numbers 7 through 10) removed during service and 
replaced by a denture.  He alleges that these teeth were 
removed due to in-service trauma, specifically due to his 
participation in boxing matches.  He therefore contends that 
service connection for these teeth, and the concomitant 
entitlement to outpatient VA dental treatment therefor, is 
appropriate.

After a review of the pertinent evidence, the Board finds 
that while teeth numbers 7 through 10 were removed during 
service, service dental records show that teeth numbers 8 
through 10 had been found to be nonrestorable carious teeth-
that is, they had cavities.  It appears that tooth number 7 
was subsequently removed for placement of the denture that 
was installed.  There is no indication that removal of these 
teeth was necessitated by any trauma to the teeth or gums, to 
include any such trauma resulting from boxing.  

The Board does not doubt that the veteran participated in 
boxing matches in service; that is his sworn testimony, and 
it is verified by contemporaneous news articles.  However, 
there is no evidence that such activity led to the loss of 
his teeth.  
The veteran's service dental records do not reflect any 
treatment for dental trauma, or the presence of any dental 
problem that would be symptomatic of trauma, such as broken, 
cracked, or chipped teeth.  Significantly, in a report of 
medical history prepared in March 1957, pursuant to his 
separation from service, the veteran denied having, or ever 
having had, severe tooth or gum trouble. Certainly any boxing 
injury to the mouth resulting in the removal of several teeth 
would constitute "severe tooth" trouble.  

The Board wishes to add that it has no reason to doubt the 
veteran's sincerity. However, a review of the record has 
convinced the Board that the teeth in question were not 
removed due to dental trauma.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran].

It is not clear as to the involvement of the left cystectomy 
that was undertaken on December 28, 1956 in regard to the 
excision of teeth numbers 8, 9, and 10 on that date.  Such 
procedure, however, would not constitute trauma, as required 
for Class II(a) treatment.  See VAOPGCPREC 5-97 (1997) [with 
respect to dental claims, the term "service trauma" does not 
include the intended effects of therapy or restorative dental 
care and treatment provided during the veteran's military 
service].

Service connection for dental disability for treatment 
purposes can also be established for the residuals of various 
dental procedures that may have been furnished to a claimant, 
as discussed in 38 C.F.R. § 3.381.  Missing teeth replaced by 
a bridge or denture, however, are specifically deemed not to 
be disabling, and may be service connected solely for VA 
dental examination or treatment furnished in accordance with 
38 C.F.R. § 17.120 (payment or reimbursement of the expenses 
of hospital care and other medical services not previously 
authorized) or 38 C.F.R. § 17.123 (defining "claimant" for 
the purpose of 38 C.F.R. § 17.120).  Neither of those 
provisions is for application in this case.   

In addition, the evidence does not demonstrate that the 
veteran can avail himself of any of the other categories by 
which VA dental treatment can be provided.  Class I, Class 
II, and Class II(b) dental treatment require that the 
disability for which treatment be sought be service 
connected.  Class II(b) also requires that the claimant be a 
prisoner of war, as does Class II(c), a status not accruing 
to the veteran.  Class IIR eligibility requires that a prior 
application for VA dental treatment have been made and such 
treatment provided; review of the record does not show that 
the veteran had sought VA dental treatment prior to the 
current claim.  There is no evidence demonstrating that the 
veteran has a dental condition that impairs or aggravates a 
service-connected disability (Class III); that the veteran 
has service-connected disabilities rated as 100 percent 
disabling, either on a schedular basis or based on individual 
unemployability (Class IV); that the veteran is a participant 
in a VA rehabilitation program administered under 38 U.S.C.A. 
Chapter 31 (Class V); or that he is receiving, or is 
scheduled to receive, VA care and treatment under 38 U.S.C.A. 
Chapter 17 (Class VI).  

In conclusion, for reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence in 
this case is against a claim for service connection for 
dental trauma to teeth numbers 7, 8, 9 and 10 for the purpose 
of receiving VA dental treatment.  The benefit sought on 
appeal is accordingly denied.


ORDER

Service connection for loss of teeth numbers 7 through 10 due 
to dental trauma is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


